TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00014-CR




                                     John Kennedy Green,
                                   aka John Kenneth Graham,
                              aka John Kenneth Jackson, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 64890, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Appellant’s brief was due March 10, 2010. The brief has not been received and

appellant’s appointed attorney, Michael F. White, did not respond to this Court’s notice that the brief

is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent

appellant has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall make appropriate

findings and recommendations. If necessary, the court shall appoint substitute counsel who will

effectively represent appellant in this cause. A record from this hearing, including copies of all

findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than June 11, 2010. Tex. R.

App. P. 38.8(b)(3).



Before Justices Patterson, Puryear and Henson

Abated

Filed: May 14, 2010

Do Not Publish




                                                2